J.M. Johnson, J.
¶45 (dissenting) — The Federal Way Police Department discharged Officer Robert Piel for telling fellow officers in a meeting at the department offices that he had considered “murdering or shooting Department members.” Clerk’s Papers (CP) at 279. As an additional ground for termination, the department determined that Officer Piel had been “dishonest” when he was questioned about these murder comments. CP at 280-81.
¶46 Officer Piel and his wife sued the city of Federal Way for wrongful termination in violation of public policy (WTVP), claiming Officer Piel was actually fired for engaging in statutorily protected collective bargaining activities. The trial court granted the city summary judgment, holding that the Piels’ tort claim was barred because the statutory remedies available were adequate to protect the public policies expressed in chapter 41.56 RCW. Because the majority completely fails to conduct a jeopardy analysis, instead choosing to read a holding into Smith v. Bates Technical College, I dissent. 139 Wn.2d 793, 991 P.2d 1135 (2000). We should affirm the trial court; the remedies provided and available under RCW 41.56.160 adequately protect public employee collective bargaining rights.
Analysis
I. The Jeopardy Element
¶47 Under Washington common law, an employer may generally discharge an employee with or without cause absent an agreement to the contrary. Roberts v. Atl. Richfield Co., 88 Wn.2d 887, 891, 568 P.2d 764 (1977). The tort of WTVP is a common law exception to the at-will employment doctrine. Gardner v. Loomis Armored, Inc., 128 *625Wn.2d 931, 935-36, 913 P.2d 377 (1996). “The policy underlying the exception is that the common law doctrine cannot be used to shield an employer’s action which otherwise frustrates a clear manifestation of public policy.” Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 231, 685 P.2d 1081 (1984).
¶48 A WTVP claim requires the plaintiff to establish four elements: (1) “the existence of a clear public policy (the clarity element),” (2) that “discouraging the conduct in which [the plaintiff] engaged would jeopardize the public policy {the jeopardy element),” (3) that the protected conduct “caused the dismissal (the causation element),” and (4) that the employer-defendant does not have a “justification for the dismissal (the absence of justification element).” Gardner, 128 Wn.2d at 941. We have “always been mindful that the [WTVP] tort is narrow and should be ‘applied cautiously.’ ” Danny v. Laidlaw Transit Servs., Inc., 165 Wn.2d 200, 208, 193 P.3d 128 (2008) (quoting Sedlacek v. Hillis, 145 Wn.2d 379, 390, 36 P.3d 1014 (2001)). In the present case, we were asked to examine only the jeopardy element.
¶49 To establish jeopardy, a plaintiff must show that he or she “engaged in particular conduct, and the conduct directly relates to the public policy, or was necessary for the effective enforcement of the public policy.” Gardner, 128 Wn.2d at 945 (emphasis omitted). We have stated this requires a plaintiff to “show that other means of promoting the public policy are inadequate and that the actions the plaintiff took were the ‘only available adequate means’ to promote the public policy.” Cudney v. ALSCO, Inc., 172 Wn.2d 524, 530, 259 P.3d 244 (2011) (emphasis and citation omitted) (quoting Danny, 165 Wn.2d at 222). This is a question of law so long as our “inquiry is limited to examining existing laws to determine whether they provide adequate alternative means of promoting the public policy.” Korslund v. DynCorp Tri-Cities Servs., Inc., 156 Wn.2d 168, 182, 125 P.3d 119 (2005).
*626II. The Smith Court Did Not Hold that the Remedies Available in RCW 41.56.160 Are Inadequate To Protect Public Employee Collective Bargaining and Union Rights
¶50 In order to avoid having to conduct a jeopardy analysis, the majority twists Smith into something it is not. In Smith, this court was asked to answer three distinct questions and only those questions. First, “whether the common law tort of [WTVP] extends to employees who may be terminated only for cause.” Smith, 139 Wn.2d at 796. This court answered this first question in the affirmative. Id. at 807. Second, “whether an employee must first exhaust administrative or contractual remedies before pursuing such an action.” Id. at 796. This court answered this second question in the negative. Id. at 811. Third, “whether a public employee establishes a cause of action under 42 U.S.C. § 1983 [through the First Amendment to the United States Constitution] when a public agency discharges her in retaliation for filing an employment related grievance.” Id. at 796. This court answered this third question in the negative. Id. at 815-16. Nowhere in Smith was this court asked if the Public Employment Relations Commission (PERC) adequately protected the public policy found in chapter 41.56 RCW.
¶51 Tellingly, the majority does not explain why the Smith court fails to even mention “jeopardy,” let alone state that it is conducting a jeopardy analysis. Smith was decided some four years after this court adopted the Perritt test, which was implemented to clarify this court’s WTVP analysis by breaking it up into four distinct elements. See Gardner, 128 Wn.2d at 941. It is logical to assume that if the Smith court meant to address the jeopardy element, it would have done so expressly.
¶52 In essence, the majority miscomprehends the procedural posture of Smith. The trial court granted the college summary judgment on the grounds that Smith had failed to *627exhaust her administrative remedies and because she was not an at-will employee. 139 Wn.2d at 799. In remanding the case, the court expected the trial court to walk through the four-step analysis, including that of the jeopardy prong, for the first time. In other words, the Smith court was never asked to resolve the jeopardy question; the court was deciding whether the trial court should even get to the jeopardy question.
¶53 The majority’s miscomprehension is further demonstrated by its failure to acknowledge that the Smith court was not asked whether for-cause public employees are entitled to bring a WTVP tort claim, but rather whether for-cause employees in general can bring such a tort. Smith’s broader effect is illustrated by the fact that as a result of the decision, private sector for-cause employees do not have to exhaust their administrative or contractual remedies as a prerequisite to pursuing a WTVP claim. It is important to note that the Smith court used terminology consistent with its awareness of the broader implications of its decision. For example, the court used terms like “contractual employees” instead of something like “unionized public employees.” See id. at 805.
¶54 Accordingly, the majority dwells too much on the language in Smith, comparing and contrasting a tort claim with an action based on an employment contract or collective bargaining agreement (CBA) in its attempt to convince us that Smith answered the jeopardy question. Id. at 807-09. These statements provide the rationale for why the Smith court extended the tort to for-cause employees in general but are insufficient as an analysis of the adequacy of the remedies found in chapter 41.56 RCW. To the extent the Smith court’s statements appear to answer the jeopardy question, they show a complete lack of understanding of the jeopardy prong and amount to dicta.
¶55 For example, the Smith court commented that there is a “fundamental distinction between a wrongful discharge action based in tort and an action based upon an alleged *628violation of an employment contract or a CBA” and that “additional and distinct remedies would be available ... in tort.” Id. at 809, 805. This statement wrongly suggests that a WTVP claim should always be available, regardless of the existence of alternative remedies, because only a tort can provide tort remedies. Another example is the Smith court’s statement that WTVP claims should be available to for-cause employees because such a cause of action “is independent of any . . . statute.” Id. at 811. Yes, there is no WTVP statute, but that does not mean that existing statutory remedies are inadequate. The very essence of the jeopardy analysis, which is conducted to determine whether a tort action is even available, is an examination of the statutory remedies. If these statements are an accurate reflection of our law, then Korslund and Cudney were wrongly decided and a WTVP action should always be available. Instead, these comments are overbroad and reflect the fact that the Smith court was not engaging in a jeopardy analysis of PERC, but rather was giving its rationale for extending the availability of WTVP claims to for-cause employees in general. The Smith court’s conclusory citation to the lack of emotional distress damages available through PERC and to the fact that PERC cannot administer WTVP claims does not provide a satisfactory analysis of the adequacy of the PERC remedies. Id. at 805. In sum, after Smith the question remains whether PERC adequately protects the public policy (public employee collective bargaining and union rights) it embodies.
III. The Remedies Available in RCW 41.56.160 Adequately Protect Public Employee Collective Bargaining Rights
¶56 Our recent decisions in Korslund and Cudney provide a solid foundation for this court to decide that the PERC remedies are more than adequate. In Korslund, three employees of DynCorp Tri-Cities Services brought suit alleging retaliation and harassment by DynCorp manage*629ment after the plaintiffs had reported safety violations and mismanagement. Two of the employees claimed constructive termination in violation of the public policy expressed in the federal Energy Reorganization Act of 1974 (ERA), 42 U.S.C. § 5851(a)(1)(A). 156 Wn.2d at 181. The ERA prohibits an employer from discharging or discriminating against an employee who reports a violation of the Atomic Energy Act of 1954, 42 U.S.C. § 2011. Id. The trial court granted summary judgment in favor of DynCorp, which we affirmed.
¶57 We first noted that the jeopardy element of a WTVP claim requires the plaintiff to prove two things: (1) “that discouraging the conduct he or she engaged in would jeopardize the public policy” and (2) “that other means of promoting the public policy are inadequate.” Id. at 181-82 (citing Hubbard v. Spokane County, 146 Wn.2d 699, 713, 50 P.3d 602 (2002)). The ERA provides an administrative process for adjudicating whistleblower complaints. Id. at 182. Remedies under the ERA may require the violator to take affirmative action to abate the violations; reinstate the complainant with back pay; or pay compensatory damages, attorney fees, and expert witness fees. Id. (citing 42 U.S.C. § 5851(b)(2)(B)). We determined these remedies were adequate as a matter of law to protect the public policy expressed in the ERA. Id. at 183. Accordingly, we held that the Korslund plaintiffs’ WTVP claim was barred. Id.
¶58 The Piels claim the trial court held that Korslund overruled Smith sub silentio.1 The city argues that Smith and Korslund concern entirely different issues. The city is correct.
¶59 The rule of law established in Korslund does not directly contradict that set forth in Smith. The Korslund holding focuses on the adequacy of alternative remedies in terms of protecting the public policy at issue. In contrast, *630Smith held that a WTVP claim was available to both at-will and for-cause employees and that a plaintiff need not exhaust administrative remedies before pursuing a WTVP claim because such remedies may not fully compensate the plaintiff’s private interests. As I explained above, the Smith court was not asked to address whether the administrative remedies available adequately protected the public interest at stake in that case. Indeed, Smith did not even mention the jeopardy element, which is at issue here. Thus, the two cases may be harmonized.
¶60 Read together, Smith and Korslund provide that a plaintiff need not exhaust administrative remedies for his or her personal compensation when pursuing a WTVP claim, but such a claim is unavailable if adequate alternative means exist to protect the public interest. This is logical given that the WTVP claim exists primarily to protect public interests, not private. See Hubbard, 146 Wn.2d at 717 (“The other means of promoting the public policy need not be available to a particular individual so long as the other means are adequate to safeguard the public policy.”).
¶61 This interpretation is supported by our recent decision in Cudney, 172 Wn.2d 524.2 In Cudney, we addressed a similar issue. We noted our prior decision in Wilmot v. Kaiser Aluminum & Chemical Corp., 118 Wn.2d 46, 821 P.2d 18 (1991) did not change our jeopardy analysis in Korslund. Cudney, 172 Wn.2d at 535-36. In Wilmot, we held RCW 51.48.025 did not provide a mandatory and exclusive remedy for an employee allegedly fired for filing a workers’ compensation claim. But, we said, this was an “entirely separate issue [ ]” from whether the means of protecting a given public policy are adequate apart from a WTVP claim. Cudney, 172 Wn.2d at 535 (“Even if [the] statute is not mandatory and exclusive, as in Wilmot, [the Washington Industrial Safety and Health Act QWISHA[), chapter 49.17 RCW,] is still adequate to protect public policy.”).
*631¶62 Cudney alleged he was terminated in violation of public policy for reporting that one of his managers drove a company vehicle while intoxicated. Id. at 527. The case was removed to the United States District Court for the Eastern District of Washington. The federal district court certified to us the questions paraphrased here: (1) whether WISHA adequately promoted the public policy of ensuring workplace safety and protecting workers who report safety violations so as to preclude a terminated employee’s WTVP claim and (2) whether the State’s driving under the influence laws adequately promoted the public policy of protecting the public from drunk drivers so as to preclude a terminated employee’s WTVP claim. Id.
¶63 We recognized that Korslund was “[t]he controlling case, governing whether statutory remedies are adequate to promote a given public policy.” Cudney, 172 Wn.2d at 532. We therefore used the ERA as a guidepost, as it had been found to be adequate in Korslund. Id. Both WISHA and the ERA allow an administrative agency to perform investigations and allow plaintiffs to bring claims if the administrative agency does not take action. Id. Moreover, WISHA authorizes the superior court to order all appropriate relief, not limited to back pay. Id. at 531-32. Remedies available under the ERA are more limited but were still found adequate in Korslund. Therefore, we held the remedies available under WISHA to be “more than adequate.” Id. at 533. This was so even though a claim under WISHA carries a 30-day statute of limitations. Id. at 534 (citing WAC 296-360-030(4)). Furthermore, we considered it irrelevant that the lawsuit available under WISHA was handled by an administrative agency and not the complainant. This is because a WTVP claim exists to protect the public policy not private concerns. Id. at 534 n.3 (“[T]he point of the jeopardy prong of the analysis ... is to consider whether the statutory protections are adequate to protect the public policy, not whether the claimant could recover more through a tort claim.”).
*632¶64 Using WISHA as a guidepost, the remedies available under chapter 41.56 RCW are adequate to protect the public policy embodied therein. RCW 41.56.160(1) empowers and requires PERC, like the Department of Labor and Industries under WISHA, to “prevent any unfair labor practice” and to issue appropriate remedial orders to that end. If PERC determines an unfair labor practice has occurred,
the commission shall issue and cause to be served upon the person an order requiring the person to cease and desist from such unfair labor practice, and to take such affirmative action as will effectuate the purposes and policy of this chapter, such as the payment of damages and reinstatement of employees.
RCW 41.56.160(2). Even legal expenses may be recovered. See, e.g., State ex rel. Wash. Fed’n of State Emps. v. Bd. of Trs. of Cent. Wash. Univ., 93 Wn.2d 60, 69, 605 P.2d 1252 (1980) (holding that remedial action under former RCW 41.56.160 (1975) may include an award of attorney fees). To enforce such orders, like the Department of Labor and Industries under WISHA, PERC may invoke the power of the superior courts. RCW 41.56.160(3).
¶65 RCW 41.56.160(1) requires the aggrieved employee to file a complaint within six months of the unfair labor practice. That period, however, is more than adequate for the same reason we articulated in Cudney: “[E]mployees will almost always receive immediate notice of their own termination” or other interference with their union rights. 172 Wn.2d at 534. Significantly, six months is appreciably longer than the 30 days we considered sufficient in Cudney. Id. at 533-34.
¶66 Chapter 41.56 RCW specifies certain damages (damages for emotional distress are unavailable). See Smith, 139 Wn.2d at 806. This fact, however, is irrelevant as the remedies that are available are adequate to protect the public policy. In Cudney, we emphasized that whether the jeopardy element is met hinges on the adequacy of the alternative *633remedies available to protect the public policy, not on whether the remedies fully compensate the individual claimant. 172 Wn.2d at 534 n.3.
¶67 In sum, if PERC determines that a defendant engaged in an unfair labor practice it must issue appropriate remedial orders, including those to cease and desist, pay damages, reinstate a terminated employee, and pay attorney fees. RCW 41.56.160. PERC is also authorized to take other affirmative action as necessary to effectuate the purpose and policy of chapter 41.56 RCW. RCW 41.56-.160(2). Like with WISHA, chapter 41.56 RCW remedies are sufficiently adequate to protect public employees’ ability to exercise their collective bargaining rights.
¶68 The majority makes much of RCW 41.56.905, in that it reflects the legislature’s intent that the remedies available through PERC not be mandatory or exclusive. In Cudney, however, we held that the jeopardy analysis is separate and distinct from the determination of whether statutory remedies are mandatory or exclusive. 172 Wn.2d at 535. Consequently, RCW 41.56.905 does not require us to find the PERC remedies inadequate. As Korslund and Cudney illustrate, this court determines the scope of this common law tort remedy it created. There is no WTVP statute. Moreover, there are many other remedies available to public employees who feel they are being mistreated at work. For example, chapter 41.06 RCW (state civil service law) includes protections for public employees. Certainly, if the legislature decided to pass additional legislation that served to provide supplementary protection for public employees’ collective bargaining rights, it would qualify as an “other remedy.” The legislature wanted to leave itself and the courts the room to create additional remedies. RCW 41.56.905 is not a legislative declaration that chapter 41.56 RCW is inadequate.
¶69 Additionally, the majority’s worry that holding the PERC remedies adequate will destroy our precedent allowing WTVP claims to coexist with administrative remedies is *634overblown. The majority is right when it says that there are other statutory schemes that can coexist with WTVP claims. Chapter 41.56 RCW, however, is not one of them because it adequately protects the public policy in question. The majority forgets that a WTVP claim is a judicial creation that we apply narrowly. See Danny, 165 Wn.2d at 208. This court has clearly acknowledged that some statutory schemes will adequately protect the public policy they embody and therefore will foreclose a plaintiff’s access to a claim of WTVP. See Korslund, 156 Wn.2d at 183; Cudney, 172 Wn.2d at 533.
¶70 The majority’s concern that such a holding would unsettle our law governing collateral estoppel is similarly exaggerated. If this court decided that the PERC remedies are adequate, then it would still be the case that pursuing administrative proceedings may collaterally estop a prospective plaintiff from filing a tort claim. See Christensen v. Grant County Hosp. Dist. No. 1, 152 Wn.2d 299, 321, 96 P.3d 957 (2004). The majority cites the Christensen court’s assumption that a WTVP tort action is available to a public employee who has not yet brought an administrative action through PERC as evidence that we already decided that the PERC remedies are inadequate. The central question in Christensen, however, was whether a completed PERC administrative action collaterally estopped the plaintiff from bringing a WTVP tort action, not whether the PERC remedies were adequate to protect the public policy embodied in chapter 41.56 RCW. Id. at 302. In the interest of judicial restraint, this court properly tries to limit itself to answering only the questions posed by the petitioners. The adequacy question was not posed to the Christensen court as it was not posed to the court in Smith.
Conclusion
¶71 The Piéis are unable to satisfy the jeopardy element of their WTVP claim. Smith stands for the proposition that *635both at-will and for-cause employees can bring WTVP claims and that such plaintiffs need not exhaust administrative remedies before suing to obtain personal compensation. Our recent decisions in Korslund and Cudney made clear that where alternative remedies adequately protect the public policy in question, separate WTVP claims are unavailable. WTVP claims exist to ensure the protection of public policy, not to provide individual plaintiffs with additional claims and compensation. The remedies available under chapter 41.56 RCW adequately protect the public policy recognized in that chapter. There is no genuine issue of material fact and the city was entitled to judgment as a matter of law on that claim. Because we should affirm the trial court’s order granting summary judgment to the city, I dissent.
Owens and Fairhurst, JJ., concur with J.M. Johnson, J.
Reconsideration denied December 3, 2013.

 A holding from a prior case may be overruled sub silentio if it is directly contradicted by a later holding. Lunsford v. Saberhagen Holdings, Inc., 166 Wn.2d 264, 280, 208 P.3d 1092 (2009).


 Our consideration of the Piéis’ case was stayed pending the resolution of Cudney.